98 F.3d 1341
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Creed ARNETT, Plaintiff-Appellee,v.WAL-MART STORES, INC., Defendant-Appellant.
No. 95-6073.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1996.

Before:  NORRIS, SUHRHEINRICH, and BATCHELDER.
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Wal-Mart Stores, Inc., appeals from the jury verdict rendered in favor of plaintiff, Creed Edward Arnett, and the district court's subsequent denial of defendant's motions for judgment as a matter of law and for a new trial.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying defendant's post-trial motions.


3
As the reasons why the motions should have been denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Memorandum Opinion and Order filed July 13, 1995.